Dear Mr. Oster:
You have asked this office if you may serve as a member of the St. Bernard Parish Planning and Zoning Commission and at the same time hold public office as the Governor's appointee to the St. Bernard Parish Board of Election Supervisors. For the following reasons, more fully explained below, it is the opinion of this office that both state law and local ordinance prohibit you from holding both positions at the same time.
The St. Bernard Parish Board of Election Supervisors is an entity created pursuant to La.R.S. 18:423(A), providing "there is created a board of election supervisors for each parish." Under La.R.S. 18:423(C), the composition of a parish board of election supervisors includes "one member appointed by the governor." A member of a parish board of election supervisors holds "public office" as defined by La.R.S. 42:1.1
The St. Bernard Parish Planning and Zoning Commission is established pursuant to Chapter 18, Article 1 of the St. Bernard Parish Code of Ordinances, which provides for the parish planning commission and further states that the parish planning commission "shall serve as the parish zoning commission."2 This planning and zoning commission consists of seven members, appointed as provided by Section 18-1 of Article 1 of the Code or Ordinances, which further provides at Section 18-1(b) that "all members of thecommission shall serve without compensation and shallhold no other public office." *Page 2 
Section 18-1(b) specifically prohibits a member of the St. Bernard Parish Planning and Zoning Commission from at the same time holding another public office. We point out here that Section 18-1(b) is consistent with La.R.S. 33:103(C)(1), the enabling state law which imposes the same restriction upon the membership of parish and municipal planning commissions, pursuant to La.R.S. 33:103(C)(1), providing as follows:
All members of a commission, whether a parish or municipal planning commission, shall serve without compensation, except as otherwise provided by this paragraph or as otherwise provided by law, and shall hold no other public office, except they may also serve as members of any duly constituted regional commission of which their parish or municipality forms a part.
[Emphasis added].
It is the opinion of this office that both state law and parish ordinance cited above prohibit you from serving as a member of the St. Bernard Parish Planning and Zoning Commission and at the same time holding public office as a member of the St. Bernard Parish Board of Election Supervisors.
We hope the foregoing is helpful to you. Should you have other questions with which we can provide assistance, please contact this office.
Very truly yours,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY:__________________________ KERRY L. KILAPATRICK ASSISTANT ATTORNEY GENERAL
KLK:arg
1 La.R.S. 42:1 states "the term `public office' means any state, district, parish or municipal office, elective or appointive office, or any position as member on a board or commission, elective or appointive, when the office or position is established by the constitution or laws of this state."
2 See St. Bernard Parish Code of Ordinances Chapter 18, Article 1, Section 18-5.